UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 13, 2010 CHINA PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-52763 20-2638087 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 24th Floor, Building A, Zhengxin Mansion, No.5 of 1st Gaoxin Road Hi-Tech Development Zone, Xi’an City, PRC (Address of Principal Executive Offices) Registrant's telephone number, including area code: (86) 29-84067215 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02.Results of Operations and Financial Condition. On December 13, 2010 China Pharmaceuticals, Inc., a Nevada corporation (the “Company”), announced its unaudited results of operations for the quarter ended September 30, 2010.A copy of the press release is annexed as Exhibit 99.1 hereto. In accordance with General Instruction B.2 of Form 8-K, the information in Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be "filed" for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. 99.1Press release dated December 13, 2010, issued by China Pharmaceuticals, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 16, 2010 CHINA PHARMACEUTICALS, INC. By: /s/Guozhu Wang Guozhu Wang Chief Executive Officer 3
